DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.

Response to Arguments
The amendment filed on 09/13/2021 has been accepted and entered. Accordingly, Claims 1, 7, 9, 14, 16, 22 and 24 have been amended. 
Claims 6, 21 and 29 are canceled.
Claims 1-5, 7-20, 22-28 and 30-33 are currently pending. 

Applicant's arguments with respect to claim 1 has been fully considered but are moot in view of the new ground(s) of rejection. Since the scope of the amendment made to independent claims have been changed, the arguments do not apply to the new ground(s) in the current rejection. The arguments are essentially directed towards the newly amended limitations and they are addressed in this Office Action, below.
Claim 1, the applicant argued that Baldemair and Kim, taken either alone or in combination, fails to teach at least each set of subcarriers being associated with a corresponding indicated symbol number as recited in amended Claim 1.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.12, Baldemair clearly discloses that the sets of frequency resources (i.e., subcarriers) corresponding to the two frequency hopping positions that are associated with a corresponding indicated symbol number, whereby the frequency resources/subcarriers are used for transmitting the MTC synchronization signals 18 and PSS/SSS in the OFDM symbols since the mapping in the one or more OFDM symbols is using the selected subcarriers (i.e., Zadoff-Chu sequence mapped around the subcarriers/time & frequency resources those occupied by the MTC synchronization signal 18) to indicate one OFDM symbol period (i.e., location of the sequence symbols) within a frame (see Baldemair, Fig.5-6 [0054], Fig.7 [0059] and Fig.12 [0070]). 
Newly cited Primo reference also discloses the amplitude and phase/association defines of pilot sub-carrier data (i.e., sets of subcarriers) which are for various purposes, such as one or more synchronization signals and each of the pilot sub-carriers is associated with an index that indicates its location (i.e., symbol numbers) of an OFDM symbol, for example, Set 1 – pilot sub-carrier “a0, a1, a2” – symbol 1, Set 2 – pilot sub-carrier “a3, …, an-1” – symbol 2, … up to  Set n – pilot sub-carrier “an, …” – symbol n of Fig.1 (see Primo, Fig.1-2 [0022] and Fig.2-4 [0026]) 

Claim 16, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.


Claim 9, the applicant argued that, Baldemair, alone or in combination with Kim, fails to teach at least identifying symbol numbers of the one or more symbols associated with the subcarriers as recited in amended Claim 9. 
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.12, Baldemair clearly discloses that the MTC user equipment (UE) device 22 is identifying the two frequency hopping positions that are associated with the sets of frequency resources (i.e., subcarriers) corresponding to indicated symbol number, whereby the frequency resources/subcarriers are used for transmitting the MTC synchronization signals 18 and PSS/SSS in the OFDM symbols since a number of subcarriers within one OFDM symbol period (i.e., location of the sequence symbols) is mapped to a sequence of symbols (e.g., a Zadoff-Chu sequence) which is the synchronization block (see Baldemair, Fig.5-6 [0054], Fig.7 [0059] and Fig.12 [0070]).
Newly cited Primo reference also discloses that the receiver RX 22 is determining the amplitude and phase of pilot sub-carrier data (i.e., sets of subcarriers) on which one or more synchronization signals, supervision, control and equalization are received in the one or more OFDM symbols for various purposes and the receiver RX 22 is also detecting/identifying the location (i.e., symbol numbers) of the one or more OFDM symbols associated with each of the pilot sub-carriers, for example, Set 1 – pilot sub-0, a1, a2” – symbol 1, Set 2 – pilot sub-carrier “a3, …, an-1” – symbol 2, … up to  Set n – pilot sub-carrier “an, …” – symbol n of Fig.1 (see Primo, Fig.1-2 [0022] and Fig.2-4 [0026]).

Claim 24, Applicant make arguments the same argument as in claim 9. Please see the above for examiner’s response.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-10, 12-13, 15-17, 19-20, 22-25, 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. [hereinafter as Baldemair], US 2014/0198772 A1 in view of Kim et al. [hereinafter as Kim], US 2016/0294528 A1 further Regarding claim 1, Baldemair discloses wherein a method for wireless communications by a base station (BS) (Fig.5 [0043], method for wireless communications by a base station 12), comprising:
selecting frequency resources to use for transmitting one or more synchronization signals in one or more symbols of a frame (Fig.5 [0044], the base station 12 is selecting the subcarriers (i.e., frequency resources) to use for transmitting one or more synchronization signals in 7 OFDM symbols of a frame and Fig.5 [0049], the base station 12 is transmitting an MTC synchronization signal 18 to the wireless device 20 and an MTC device 22), the frequency resources being selected based on a predefined association of frequency resources to locations of symbols (Fig.5-6 [0054]-[0055], the subcarriers (i.e., frequency resources) are selected based on a predefined set of mapping/Zadoff-Chu sequence mapping (i.e., predefined association) for number of subcarriers (i.e., frequency resources) to a number of OFDM symbol period (i.e., location of the sequence symbols) in a frame and Fig.12-14 [0073], the mapping of time and frequency resources for transmitting the MTC synchronization signals 18 to the first three or four OFDM symbol periods (i.e., location of symbols) in each of the two subframes); and
transmitting the one or more synchronization signals to at least one user equipment (UE) in the one or more symbols using the selected frequency resources to indicate the locations of the one or more symbols within the frame to the at least one UE (Fig.5-6&14-15 [0074], transmitting the MTC synchronization signals 18 to the MTC device 22 around time and frequency resources to indicate the first three or four OFDM symbol periods and Fig.5-6 [0054], the mapping in the one or more OFDM symbols using the selected the subcarriers (i.e., Zadoff-Chu sequence mapped around the subcarriers/time & frequency resources those occupied by the MTC synchronization signal 18) to indicate one OFDM symbol period (i.e., location of the sequence symbols) within a frame); 
wherein the association defines sets of subcarriers used for transmitting the one or more synchronization signals, each set of subcarriers being associated with a corresponding indicated symbol number (Fig.7 [0059], sets of frequency resources (i.e., sets of subcarriers) used for transmitting the MTC synchronization signals 18 and PSS/SSS in the OFDM symbols that are associated with a corresponding indicated symbol number and Fig.12 [0070], sets of frequency resources (i.e., subcarriers) corresponding to the two frequency hopping positions, used for transmitting the MTC synchronization signals 18 in the OFDM symbols that are associated with a corresponding indicated symbol number and Fig.6 [0054], a number of subcarriers within one OFDM symbol period mapped to a sequence of symbols/ synchronization block).	
	Even though Baldemair discloses wherein the frequency resources being selected based on a predefined association of frequency resources to locations of symbols, in the same field of endeavor, Kim teaches wherein the frequency resources being selected based on a predefined association of frequency resources to locations of symbols (Fig.7 [0131]-[0132], mapping to the symbols (i.e., predefined association of subcarriers) and Fig.8 [0141], the mapping of subcarriers (i.e., frequency resources) to the location of the one or more OFDM symbols (i.e., the first four OFDM symbols) in a frame by allocating the PBCH signal and Fig.9a-d equations 3-4 [0160], the mapping of subcarriers frequency resources to the number of OFDM symbols (i.e., the location of the one or more OFDM symbols) in a frame via blind decoding starting from the subcarrier indicated by the subcarrier index k).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair to incorporate the teaching of Kim in order to provide control channel allocation, control signal transmission and capable of avoiding inter-cell interference.		It would have been beneficial to allocate the PBCH to a predetermined subcarrier region starting from the subcarrier indicated by the subcarrier index k during an interval from a first OFDM symbol to n-th OFDM symbol of the subframe. Accordingly, the UE is detecting the PBCH and/or the common control channel allocated thereto via blind decoding, starting from the subcarrier indicated by the subcarrier index k as taught by Kim to have incorporated in the system of Baldemair to provide the improved timing estimation. (Kim, Fig.7 [0131]-[0132], Fig.8 [0141] and Fig.9a-d equations 3-4 [0160])
	Even though Baldemair and Kim discloses wherein the association defines sets of subcarriers used for transmitting the one or more synchronization signals, each set of subcarriers being associated with a corresponding indicated symbol number, in the same field of endeavor, Primo teaches wherein the association defines sets of subcarriers used for transmitting the one or more synchronization signals (Fig.1-2 [0022], the amplitude and phase/association defines pilot sub-carrier data (i.e., sets of subcarriers) are for various purposes, such as one or more synchronization signals), each set of subcarriers being associated with a corresponding indicated symbol number (Fig.2-4 [0026], each of the pilot sub-carriers is associated with an index that indicates its location (i.e., symbol numbers) of an OFDM symbol, for example, Set 1 – pilot sub-carrier “a0, a1, a2” – symbol 1, Set 2 – pilot sub-carrier “a3, …, an-1” – symbol 2, … up to  Set n – pilot sub-carrier “an, …” – symbol n of Fig.1).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair and Kim to incorporate the teaching of Primo in order to provide “clean” coarse and fine window vectors each including estimated channel taps and zeros.		                   	It would have been beneficial to use each of the known pilot sub-carriers which is associated with an index that indicates its location in the sub-carrier group of an OFDM symboland the index sore module 408a stores the indices as taught by Primo to have incorporated in the system of Baldemair and Kim to provide the most-suited equalization coefficient selection. (Primo, Fig.1 [0007], Fig.1-2 [0022] and Fig.2-4 [0026])

Regarding claim 2, Baldemair, Kim and Primo disclose all the elements of claim 1 as stated above wherein Baldemair further discloses the one or more synchronization signals are transmitted using beamforming (Fig.5 & 17 [0077], MTC synchronization signal 18 and PSS/SSS are transmitted utilizing beamforming).

Regarding claim 4, Baldemair, Kim and Primo disclose all the elements of claim 1 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise at least one of: secondary synchronization signals (SSS) or primary synchronization signals (PSS) (Fig.5 & 17 [0077], MTC synchronization signal 18 comprises at least one of secondary synchronization signals (SSS) or primary synchronization signals (PSS) in LTE).

Regarding claim 5, Baldemair, Kim and Primo disclose all the elements of claim 1 as stated above wherein Baldemair further discloses the association is determined for at least three symbols in the frame (Fig.14 [0073], set of mapping (i.e., association) for MTC synchronization signal 18 is determined for the first three or four OFDM symbol period in the frame).

Regarding claim 7, Baldemair, Kim and Primo disclose all the elements of claim 1 as stated above wherein Baldemair further discloses the sets of subcarriers comprise non-contiguous subcarriers (Fig.7 [0059], sets of frequency resources (i.e., subcarriers) comprises non-contiguous subcarriers in frequency).

Regarding claim 8, Baldemair, Kim and Primo disclose all the elements of claim 1 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise an indication of a cell identification (Fig.5 & 17 [0078], MTC synchronization signal 18 and PSS/SSS comprises the physical cell ID an indication of a cell identification).

Regarding claim 9, Baldemair discloses wherein a method for wireless communications by a user equipment (UE) (Fig.5 [0043], method for wireless communications by a MTC user equipment (UE) device 22 and WD 20), comprising:
receiving one or more synchronization signals on frequency resources in one or more symbols within a frame from a base station (BS) (Fig.5 [0049], MTC user equipment (UE) device 22 is receiving MTC synchronization signal 18 or PSS/SSS (i.e., one or more synchronization signals on frequency resources) from the base station 12 and Fig.5-6 [0054], MTC synchronization signal 18 on subcarriers (i.e., frequency resources) in the one or more OFDM symbols within a frame);
determining locations of the one or more symbols within the frame based on a predefined association of the frequency resources to the locations of the one or more symbols within the frame (Fig.6-7 [0056], determining the number of OFDM symbol (i.e., location of the one or more symbols) 7 repetitions or 14 repetitions in a frame based on the predefined set of mapping/Zadoff-Chu sequence mapping (i.e., predefined association) and Fig.12-14 [0073], detecting based on the mapping of a number of OFDM subcarriers (i.e., frequency resources) to the first three or four OFDM symbols periods (i.e., location of the one or more symbols) in each of the two subframes), 
wherein the determining of the locations comprises: determining subcarriers on which the one or more synchronization signals are received in the one or more symbols (Fig.7 [0059], determining sets of frequency resources (i.e., subcarriers) on which the MTC synchronization signals 18 and PSS/SSS are received in the OFDM symbols that are associated with a corresponding indicated symbol number and Fig.6 [0054], a number of subcarriers within one OFDM symbol period (i.e., location of the sequence symbols) mapped to a sequence of symbols/ synchronization block); and
identifying symbol numbers of the one or more symbols associated with the subcarriers
(Fig.12 [0070],  identifying the two frequency hopping positions, used for transmitting the MTC synchronization signals 18  in the OFDM symbols associated with the sets of frequency resources (i.e., subcarriers) corresponding to indicated symbol number); and
(Fig.6 step 104 [0054], MTC user equipment (UE) device 22 is synchronizing to the base station 12 based on the detected number of OFDM symbols (i.e., location of the one or more symbols) of the MTC synchronization signal 18, Fig.16 step 204, Fig.17 step 304, Fig.18 step 408-412 [0081], MTC user equipment (UE) device 22 is synchronizing to the base station 12 based on the detected location of the one or more symbols of the MTC synchronization signal 18 and Fig.11&12 [0068], determining the location of the one or more OFDM symbol periods).
	Even though Baldemair discloses wherein determining locations of the one or more symbols within the frame based on a predefined association of the frequency resources to the locations of the one or more symbols within the frame, in the same field of endeavor, Kim teaches wherein determining locations of the one or more symbols within the frame based on a predefined association of the frequency resources to the locations of the one or more symbols within the frame (Fig.7 [0131]-[0132], mapping to the symbols (i.e., predefined association of subcarriers) and Fig.8 [0141], determining locations of the one or more OFDM symbols (i.e., the first four OFDM symbols) in a frame by allocating the PBCH signal and Fig.9a-d equations 3-4 [0160], determining the number of OFDM symbols (i.e., locations of the one or more OFDM symbols) associated with the subcarriers by performing blind decoding of the synchronization signals starting from the subcarrier indicated by the subcarrier index k).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair to incorporate the teaching of Kim in order to provide control channel 
	Even though Baldemair and Kim discloses wherein determining subcarriers on which the one or more synchronization signals are received in the one or more symbols; and identifying symbol numbers of the one or more symbols associated with the subcarriers, in the same field of endeavor, Primo teaches wherein determining subcarriers on which the one or more synchronization signals are received in the one or more symbols (Fig.1-2 [0022], determining the amplitude and phase of pilot sub-carrier data (i.e., sets of subcarriers) on which one or more synchronization signals, supervision, control and equalization are received in the one or more OFDM symbols for various purposes); and identifying symbol numbers of the one or more symbols associated with the subcarriers (Fig.2-4 [0026], detecting/identifying the location (i.e., symbol numbers) of the one or more OFDM symbols associated with each of the pilot sub-carriers, for example, Set 1 – pilot sub-carrier “a0, a1, a2” – symbol 1, Set 2 – pilot sub-carrier “a3, …, an-1” – symbol 2, … up to  Set n – pilot sub-carrier “an, …” – symbol n of Fig.1).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified 

Regarding claim 10, Baldemair, Kim and Primo disclose all the elements of claim 9 as stated above wherein Baldemair further discloses the one or more synchronization signals are transmitted using beamforming (Fig.5 & 17 [0077], MTC synchronization signal 18 and PSS/SSS are transmitted utilizing beamforming).

Regarding claim 12, Baldemair, Kim and Primo disclose all the elements of claim 9 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise at least one of: secondary synchronization signals (SSS) or primary synchronization signals (PSS) (Fig.5 & 17 [0077], MTC synchronization signal 18 comprises one of secondary synchronization signals (SSS) or primary synchronization signals (PSS) in LTE).

Regarding claim 13, Baldemair, Kim and Primo disclose all the elements of claim 9 as stated above wherein Baldemair further discloses the association is determined for at least three symbols in the frame (Fig.14 [0073], set of mapping (i.e., association) for MTC synchronization signal 18 is determined for the first three or four OFDM symbol period in the frame).

Regarding claim 15, Baldemair, Kim and Primo disclose all the elements of claim 9 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise an indication of a cell identification (Fig.5 & 17 [0078], MTC synchronization signal 18 and PSS/SSS comprises the physical cell ID an indication of a cell identification).

Regarding claim 16, Baldemair discloses wherein an apparatus for wireless communications by a base station (BS) (Fig.5 [0043], wireless communications by a base station 12), comprising:
means for selecting frequency resources to use for transmitting one or more synchronization signals in one or more symbols of a frame (Fig.5 [0044], the base station 12 is selecting the subcarriers (i.e., frequency resources) to use for transmitting one or more synchronization signals in 7 OFDM symbol of a frame and Fig.5 [0049], the base station 12 is transmitting an MTC synchronization signal 18 to the wireless device 20 and an MTC device 22), the frequency resources being selected based on a predefined association of frequency resources to locations of symbols (Fig.5-6 [0054]-[0055], the subcarriers (i.e., frequency resources) are selected based on a predefined set of mapping/Zadoff-Chu sequence mapping (i.e., predefined association) for number of subcarriers (i.e., frequency resources) to a number of OFDM symbol period (i.e., locations of the sequence symbols) in a frame and Fig.12-14 [0073], the mapping of time and frequency resources for transmitting the MTC synchronization signals 18 to the first three or four OFDM symbol periods (i.e., locations of symbols) in each of the two subframes); and means for transmitting the one or more synchronization signals to at least one user equipment (UE) in the one or more symbols using the selected frequency resources to indicate the locations of the one or more symbols within the frame to the at least one UE (Fig.14-15 [0074], transmitting the MTC synchronization signals 18 to the MTC device 22 around time and frequency resources to indicate the first three or four OFDM symbol periods and Fig.5-6 [0054], the mapping in the one or more OFDM symbols using the selected the subcarriers (i.e., Zadoff-Chu sequence mapped around the subcarriers/time & frequency resources those occupied by the MTC synchronization signal 18) to indicate one OFDM symbol period (i.e., location of the sequence symbols) within a frame); 
wherein the association defines sets of subcarriers used for transmitting the one or more synchronization signals, each set of subcarriers being associated with a corresponding indicated symbol number (Fig.7 [0059], sets of frequency resources (i.e., sets of subcarriers) used for transmitting the MTC synchronization signals 18/ one or more synchronization signals and PSS/SSS in the OFDM symbols that are associated with a corresponding indicated symbol number and Fig.12 [0070], sets of frequency resources (i.e., subcarriers) corresponding to the two frequency hopping positions, used for transmitting the MTC synchronization signals 18 in the OFDM symbols that are associated with a corresponding indicated symbol number and Fig.6 [0054], a number of subcarriers within one OFDM symbol period mapped to a sequence of symbols/ synchronization block).
(Fig.7 [0131]-[0132], mapping to the symbols (i.e., predefined association of subcarriers) and Fig.8 [0141], the mapping of subcarriers (i.e., frequency resources) to the location of the one or more OFDM symbol in a frame by allocating the PBCH signal and Fig.9a-d equations 3-4 [0160], the mapping of subcarriers frequency resources to the number of OFDM symbol (i.e., the locations of the one or more OFDM symbols) in a frame via blind decoding starting from the subcarrier indicated by the subcarrier index k).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair to incorporate the teaching of Kim in order to provide control channel allocation, control signal transmission and capable of avoiding inter-cell interference.	It would have been beneficial to allocate the PBCH to a predetermined subcarrier region starting from the subcarrier indicated by the subcarrier index k during an interval from a first OFDM symbol to n-th OFDM symbol of the subframe. Accordingly, the UE is detecting the PBCH and/or the common control channel allocated thereto via blind decoding, starting from the subcarrier indicated by the subcarrier index k as taught by Kim to have incorporated in the system of Baldemair to provide the improved timing estimation. (Kim, Fig.8 [0141] and Fig.9a-d equations 3-4 [0160])
(Fig.1-2 [0022], the amplitude and phase/association defines pilot sub-carrier data (i.e., sets of subcarriers) are for various purposes, such as one or more synchronization signals), each set of subcarriers being associated with a corresponding indicated symbol number (Fig.2-4 [0026], each of the pilot sub-carriers is associated with an index that indicates its location (i.e., symbol numbers) of an OFDM symbol, for example, Set 1 – pilot sub-carrier “a0, a1, a2” – symbol 1, Set 2 – pilot sub-carrier “a3, …, an-1” – symbol 2, … up to  Set n – pilot sub-carrier “an, …” – symbol n of Fig.1).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair and Kim to incorporate the teaching of Primo in order to provide “clean” coarse and fine window vectors each including estimated channel taps and zeros.		                         	It would have been beneficial to use each of the known pilot sub-carriers which is associated with an index that indicates its location in the sub-carrier group of an OFDM symbol and the index sore module 408a stores the indices as taught by Primo to have incorporated in the system of Baldemair and Kim to provide the most-suited equalization coefficient selection. (Primo, Fig.1 [0007], Fig.1-2 [0022] and Fig.2-4 [0026])
	
Regarding claim 17, Baldemair, Kim and Primo disclose all the elements of claim 16 as stated above wherein Baldemair further discloses the one or more synchronization signals are transmitted using beamforming (Fig.5 & 17 [0077], MTC synchronization signal 18 and PSS/SSS are transmitted utilizing beamforming).

Regarding claim 19, Baldemair, Kim and Primo disclose all the elements of claim 16 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise at least one of: secondary synchronization signals (SSS) or primary synchronization signals (PSS) (Fig.5 & 17 [0077], MTC synchronization signal 18 comprises at least one of secondary synchronization signals (SSS) or primary synchronization signals (PSS) in LTE).

Regarding claim 20, Baldemair, Kim and Primo disclose all the elements of claim 16 as stated above wherein Baldemair further discloses the association is determined for at least three symbols in the frame (Fig.14 [0073], set of mapping (i.e., association) for MTC synchronization signal 18 is determined for the first three or four OFDM symbol period in the frame).

Regarding claim 22, Baldemair, Kim and Primo disclose all the elements of claim 16 as stated above wherein Baldemair further discloses the sets of subcarriers comprise non-contiguous subcarriers (Fig.7 [0059], sets of frequency resources (i.e., subcarriers) comprises non-contiguous subcarriers in frequency).

Regarding claim 23, Baldemair, Kim and Primo disclose all the elements of claim 16 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise an indication of a cell identification (Fig.5 & 17 [0078], MTC synchronization signal 18 comprises the physical cell ID an indication of a cell identification).

Regarding claim 24, Baldemair discloses wherein an apparatus for wireless communications by a user equipment (UE) (Fig.5 [0043], wireless communications by a MTC user equipment (UE) device 22 and WD 20), comprising:
means for receiving one or more synchronization signals on frequency resources in one or more symbols within a frame from a base station (BS) (Fig.5 [0049], MTC user equipment (UE) device 22 is receiving MTC synchronization signal 18 or PSS/SSS (i.e., one or more synchronization signals on frequency resources) from the base station 12 and Fig.5-6 [0054], MTC synchronization signal 18 in the one or more OFDM symbol period);
means for determining location of the one or more symbols within the frame based on a predefined association of the frequency resources to the locations of the one or more symbols within a frame (Fig.6-7 [0056], determining the number of OFDM symbol (i.e., locations of the one or more symbols) 7 repetitions or 14 repetitions in a frame based on the predefined set of mapping/Zadoff-Chu sequence mapping (i.e., predefined association) and Fig.12-14 [0073], detecting based on the mapping of a number of OFDM subcarriers (i.e., frequency resources) to the first three or four OFDM symbols periods (i.e., locations of the one or more symbols) in each of the two subframes), wherein the means for determining locations comprises:
means for determining subcarriers on which the one or more synchronization signals are received in the one or more symbols (Fig.7 [0059], determining sets of frequency resources (i.e., subcarriers) on which the MTC synchronization signals 18 and PSS/SSS are received in the OFDM symbols that are associated with a corresponding indicated symbol number and Fig.6 [0054], a number of subcarriers within one OFDM symbol period (i.e., location of the sequence symbols) mapped to a sequence of symbols/ synchronization block); and
means for identifying symbol numbers of the one or more symbols associated with the subcarriers (Fig.12 [0070], identifying the two frequency hopping positions, used for transmitting the MTC synchronization signals 18  in the OFDM symbols associated with the sets of frequency resources (i.e., subcarriers) corresponding to indicated symbol number); and
means for synchronizing to the BS based on the determined locations of the one or more symbols (Fig.6 step 104 [0054], MTC user equipment (UE) device 22 is synchronizing to the base station 12 based on the detected number of OFDM symbol (i.e., location of the one or more symbols) of the MTC synchronization signal 18, Fig.16 step 204, Fig.17 step 304, Fig.18 step 412 [0081], MTC user equipment (UE) device 22 is synchronizing to the base station 12 based on the detected location of the current symbol of the MTC synchronization signal 18 and Fig.11&12 [0068], determining the location of the one or moreOFDMsymbolperiods).                                                                                                      	Even though Baldemair discloses wherein mean for determining locations of the (Fig.7 [0131]-[0132], mapping to the symbols (i.e., predefined association of subcarriers) and Fig.8 [0141], determining locations of the one or more OFDM symbols (i.e., the first four OFDM symbols) in a frame by allocating the PBCH signal and Fig.9a-d equations 3-4 [0160], determining the number of OFDM symbol (i.e., location of the one or more OFDM symbols) associated with the subcarriers by performing blind decoding of the synchronization signals starting from the subcarrier indicated by the subcarrier index k).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair to incorporate the teaching of Kim in order to provide control channel allocation, control signal transmission and capable of avoiding inter-cell interference.                                                                                                                   	It would have been beneficial to allocate the PBCH to a predetermined subcarrier region starting from the subcarrier indicated by the subcarrier index k during an interval from a first OFDM symbol to n-th OFDM symbol of the subframe. Accordingly, the UE is detecting the PBCH and/or the common control channel allocated thereto via blind decoding, starting from the subcarrier indicated by the subcarrier index k as taught by Kim to have incorporated in the system of Baldemair to provide the improved timing estimation. (Kim, Fig.8 [0141] and Fig.9a-d equations 3-4 [0160])
(Fig.1-2 [0022], determining the amplitude and phase of pilot sub-carrier data (i.e., sets of subcarriers) on which one or more synchronization signals, supervision, control and equalization are received in the one or more OFDM symbols for various purposes); and means for identifying symbol numbers of the one or more symbols associated with the subcarriers (Fig.2-4 [0026], detecting/identifying the location (i.e., symbol numbers) of the one or more OFDM symbols associated with each of the pilot sub-carriers, for example, Set 1 – pilot sub-carrier “a0, a1, a2” – symbol 1, Set 2 – pilot sub-carrier “a3, …, an-1” – symbol 2, … up to  Set n – pilot sub-carrier “an, …” – symbol n of Fig.1).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair and Kim to incorporate the teaching of Primo in order to provide “clean” coarse and fine window vectors each including estimated channel taps and zeros.		                 	It would have been beneficial to use each of the known pilot sub-carriers which is associated with an index that indicates its location in the sub-carrier group of an OFDM symbol and the index sore module 408a stores the indices as taught by Primo to have incorporated in the system of Baldemair and Kim to provide the most-suited equalization coefficient selection. (Primo, Fig.1 [0007], Fig.1-2 [0022] and Fig.2-4 [0026])

Regarding claim 25, Baldemair, Kim and Primo disclose all the elements of claim 24 as stated above wherein Baldemair further discloses the one or more synchronization signals are transmitted using beamforming (Fig.5 & 17 [0077], MTC synchronization signal 18 and PSS/SSS are transmitted utilizing beamforming).

Regarding claim 27, Baldemair, Kim and Primo disclose all the elements of claim 24 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise at least one of: secondary synchronization signals (SSS) or primary synchronization signals (PSS) (Fig.5 & 17 [0077], MTC synchronization signal 18 comprises one of secondary synchronization signals (SSS) or primary synchronization signals (PSS) in LTE).

Regarding claim 28, Baldemair, Kim and Primo disclose all the elements of claim 24 as stated above wherein Baldemair further discloses the association is determined for at least three symbols in the frame (Fig.14 [0073], set of mapping (i.e., association) for MTC synchronization signal 18 is determined for the first three or four OFDM symbol period in the frame).

Regarding claim 30, Baldemair, Kim and Primo disclose all the elements of claim 24 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise an indication of a cell identification (Fig.5 & 17 [0078], MTC synchronization signal 18 and PSS/SSS comprises the physical cell ID an indication of a cell identification).




Claims 3, 11, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. [hereinafter as Baldemair], US 2014/0198772 A1 in view of Kim et al. [hereinafter as Kim], US 2016/0294528 A1 in view of Primo et al. [hereinafter as Primo], US 2011/0026577 A1 further A1 in view of Shen et al. [hereinafter as Shen], US 2016/0212631 A1. 
Regarding claim 3, Baldemair, Kim and Primo disclose all the elements of claim 2 as stated above. 
	However, Baldemair, Kim and Primo does not explicitly discloses wherein the one or more synchronization signals comprise multiple synchronization signals which are transmitted at different frequency locations in the same one or more symbols and the multiple synchronization signals are transmitted using different beamforming parameters in different symbols.
	In the same field of endeavor, Shen teaches wherein the one or more synchronization signals comprise multiple synchronization signals which are transmitted at different frequency locations in the same one or more symbols and the multiple synchronization signals are transmitted using different beamforming parameters in different symbols (Fig.8 [0109] lines 1-13, synchronization signals are transmitted using different beamforming parameters in different orthogonal frequency division multiplexing symbols and Fig.13A-B [0140] lines 1-15, different frequency bands location in the same symbols).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair, Kim and Primo to incorporate the teaching of Shen in order to provide an available random access opportunity such as a channel metric, a beam strength and a random selection process.					                                                                              	It would have been beneficial to use the SS control information generating section 612 which selects the beam width Φ for a BF -SS signal, the time interval ԏ for changing the transmission direction and the scanning method (including a scanning mode). The SS signal generating section 621 generates an SS signal based on these BF parameters (ST 804) as taught by Shen to have incorporated in the system of Baldemair, Kim and Primo to provide an X2 interface within an LTE/LTE-A wireless communication network technology. (Shen, Fig.8 [0109] lines 1-13 and Fig.13A-B [0140] lines 1-15)

Regarding claim 11, Baldemair, Kim and Primo disclose all the elements of claim 10 as stated above. 
	However, Baldemair, Kim and Primo does not explicitly discloses wherein the one or more synchronization signals comprise multiple synchronization signals which are transmitted at different frequency locations in the same one or more symbols and the multiple synchronization signals are transmitted using different beamforming parameters in different symbols.
(Fig.8 [0109] lines 1-13, synchronization signals are transmitted using different beamforming parameters in different orthogonal frequency division multiplexing symbols and Fig.13A-B [0140] lines 1-15, different frequencies frequency bands in the same symbols).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair, Kim and Primo to incorporate the teaching of Shen in order to provide an available random access opportunity such as a channel metric, a beam strength and a random selection process.					                                                                              	It would have been beneficial to use the SS control information generating section 612 which selects the beam width Φ for a BF -SS signal, the time interval ԏ for changing the transmission direction and the scanning method (including a scanning mode). The SS signal generating section 621 generates an SS signal based on these BF parameters (ST 804) as taught by Shen to have incorporated in the system of Baldemair, Kim and Primo to provide an X2 interface within an LTE/LTE-A wireless communication network technology. (Shen, Fig.8 [0109] lines 1-13 and Fig.13A-B [0140] lines 1-15)

Regarding claim 18, Baldemair, Kim and Primo disclose all the elements of claim 17 as stated above. 

	In the same field of endeavor, Shen teaches wherein the one or more synchronization signals comprise multiple synchronization signals which are transmitted at different frequency locations in the same one or more symbols and the multiple synchronization signals are transmitted using different beamforming parameters in different symbols (Fig.8 [0109] lines 1-13, synchronization signals are transmitted using different beamforming parameters in different orthogonal frequency division multiplexing symbols and Fig.13A-B [0140] lines 1-15, different frequency bands location in the same symbols).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair, Kim and Primo to incorporate the teaching of Shen in order to provide an available random access opportunity such as a channel metric, a beam strength and a random selection process.					                                                                              	It would have been beneficial to use the SS control information generating section 612 which selects the beam width Φ for a BF -SS signal, the time interval ԏ for changing the transmission direction and the scanning method (including a scanning mode). The SS signal generating section 621 generates an SS signal based on these BF parameters (ST 804) as taught by Shen to have incorporated in the system of Baldemair, Kim and Primo 

Regarding claim 26, Baldemair, Kim and Primo disclose all the elements of claim 25 as stated above. 
	However, Baldemair, Kim and Primo does not explicitly discloses wherein the one or more synchronization signals comprise multiple synchronization signals are transmitted at different frequency locations in the same one or more symbols and the multiple synchronization signals are transmitted using different beamforming parameters in different symbols.
	In the same field of endeavor, Shen teaches wherein the one or more synchronization signals comprise multiple synchronization signals are transmitted at different frequency locations in the same one or more symbols and the multiple synchronization signals are transmitted using different beamforming parameters in different symbols (Fig.8 [0109] lines 1-13, synchronization signals are transmitted using different beamforming parameters in different orthogonal frequency division multiplexing symbols and Fig.13A-B [0140] lines 1-15, different frequency bands location in the same symbols).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair, Kim and Primo to incorporate the teaching of Shen in order to provide an available random access opportunity such as a channel metric, a beam strength and a random selection process.					                                                                     



Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. [hereinafter as Baldemair], US 2014/0198772 A1 in view of Kim et al. [hereinafter as Kim], US 2016/0294528 A1 in view of Primo et al. [hereinafter as Primo], US 2011/0026577 A1 further in view of Matsuura et al. [hereinafter as Matsuura], US 2008/0209492 A1. 
Regarding claim 31, Baldemair, Kim and Primo disclose all the elements of claim 1 as stated above.
	However, Baldemair, Kim and Primo does not expressly disclose wherein selecting the frequency resources based on the predefined association of frequency resources to locations of symbols comprises performing location encoding of the one or more synchronization signals.
	In the same field of endeavor, Matsuura teaches wherein selecting the frequency resources based on the predefined association of frequency resources to locations of symbols comprises performing location encoding of the one or more synchronization signals (Fig.58 [0461], performing location encoding of the one or more synchronization signals for encoding an additional information storage location identifier in synchronization with the encoding). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair, Kim and Primo to incorporate the teaching of Matsuura in order to provide a specific processing for the data.		                                                                                 	It would have been beneficial to use reference numeral 101B which is a signal encoding unit for applying proper encoding operations, including compression, etc. to a
broadcast signal, 102B is an identifier 1 encoding unit for encoding an additional information storage location identifier in synchronization with the encoding being performed in the signal encoding unit, 103B is an identifier 2 encoding unit for encoding a transfer destination identifier in synchronization with the encoding being performed in the signal encoding unit, 104B is an additional information encoding unit for encoding additional information in synchronization with the encoding being performed in the signal encoding unit as taught by Matsuura to have incorporated in the system of Baldemair, Kim and Primo to achieve efficient processing of data. (Matsuura, Fig.1 [0016] and Fig.58 [0461])


Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. [hereinafter as Baldemair], US 2014/0198772 A1 in view of Kim et al. [hereinafter as Kim], US 2016/0294528 A1 in view of Primo et al. [hereinafter as Primo], US .
Regarding claim 32, Baldemair, Kim and Primo disclose all the elements of claim 1 as stated above.
	However, Baldemair, Kim and Primo does not expressly disclose wherein selecting the frequency resources based on the predefined association of frequency resources to locations of symbols comprises selecting a subcarrier pattern, from a set of subcarrier patterns, for transmitting the one or more synchronization signals, and wherein each subcarrier is associated with a symbol number.
	In the same field of endeavor, Kim’753 teaches wherein selecting the frequency resources based on the predefined association of frequency resources to locations of symbols comprises selecting a subcarrier pattern, from a set of subcarrier patterns, for transmitting the one or more synchronization signals, and wherein each subcarrier is associated with a symbol number (Fig.21 [0408], selecting/mapping a subcarrier pattern for transmitting the one or more synchronization signals, and wherein each subcarrier is associated with a bit/symbol number).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair, Kim and Primo to incorporate the teaching of Kim’753 in order to improve system performance.		                                                                                 	                    	It would have been beneficial to use the zeros padded to the both ends in fact carry no information; to transmit additional information by using those bands, a predetermined bit/symbol pattern which can be transmitted by mapping the bit/symbol pattern onto the 5 

Regarding claim 33, Baldemair, Kim, Primo and Kim’753 disclose all the elements of claim 32 as stated above wherein Kim’753 further discloses the one or more synchronization signals includes a secondary synchronization signal (SSS), the SSS occupies 62 subcarriers (Fig.22 [0415], the one or more synchronization signals includes a secondary synchronization signal (SSS), the SSS occupies 62 subcarriers), and
each subcarrier pattern is associated with 124 subcarriers and indicates a pattern of 62 occupied subcarriers and 62 unoccupied subcarriers of the 124 subcarriers (Fig.23a-b [0431], the mapping of each subcarrier pattern is associated with 124 subcarriers and D2D PSS 2312 & D2D SSS 2314 indicates a pattern of 62 occupied subcarriers and PD2DSCH 2313 indicates 62 unoccupied subcarriers of the 124 subcarriers).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair and Kim to incorporate the teaching of Kim’753 in order to improve system performance.		                                                                                 	                                   	It would have been beneficial to use the D2D PSS 2312 and D2D SSS 2314 which can have the same sequence length as a downlink PSS/SSS defined in the LTE/LTE-A as taught by Kim’753 to have incorporated in the system of Baldemair and Kim to provide an improve communication capacity, transmission and reception performance. (Kim’753, Fig.12 [0205] and Fig.23a-b [0431])
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (Pub. No.: US 2016/0112997 A1) teaches Control Channel Design for Machin Type Communications.

Hashemi et al. (Pub. No.: US 2016/0142989 A1) teaches Cell Search Procedure Frame Format.

Akita et al. (Pub. No.: US 2007/0183307 A1) teaches Method and Apparatus for Initial Acquisition and Cell Search for an OFDMA System.

Nakashima et al. (Pub. No.: US 2014/0342746 A1) teaches Communication System, Mobile Station Apparatus, Base Station Apparatus, Communication Method and Integrated Circuit.

Luo et al. (Pub. No.: US 2011/0243075 A1) teaches Methods and Apparatus for Access Procedure in a Wireless Communication System.

Cedergren et al. (Pub. No.: US 2017/0303173 A1) teaches Mobility Synchronization Measurements.

Frenne et al. (Pub. No.: US 2016/0277225 A1) teaches Sending and Detecting Synchronization Signals and an Associated Information Message.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/V.L/Examiner, Art Unit 2414 



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414